DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawing Objections
The drawings are objected to because:
In figure 4 Applicant has deleted reference to element 17. The drawings are objected because there is no element number on what use to be element 17. Instead of deleting the element number, Applicant can include a reference in the specification for where element 17 is discussed. Applicant may want to hold an interview with Examiner to discuss this issue.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification Objections
The disclosure is objected to because of the following informalities:
On page 6 with the paragraph starting with “It should be understood” to the paragraph ending with “is preferably as few as possible” needs to be placed in the section of the specification titled Background Art. This is because these three paragraph only discuss the prior art, and the issue with the prior art. These paragraphs do not contribute new information to the alleged invention. MPEP 608.01(c).
Applicant amended a different section of the specification than described by Examiner. Applicant may to hold an interview with Examiner to correct this.
Appropriate correction is required.

	
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 10-12, 14, 16-17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Liu et al. (US 2014/0103333 A1) (“Liu”).
Regarding claim 1, Liu teaches at least in figures 2-8:
depositing a gate metal layer (2) on a base substrate (1), and 
carrying out a first pass of photolithography to form the gate metal layer into a gate (this is shown in figure 2; ¶ 0088); 
depositing a gate insulation layer (3), 
a first semiconductor layer (4-1), 
a second semiconductor layer (4-2), 
a first barrier layer (5/6), 
a second barrier layer (a second layer of the multilayer 5/6 as discussed in ¶ 0094) and 
a source-drain metal layer (a third layer of the multilayer 5/6 as discussed in ¶ 0094) in sequence on the base substrate (1) provided with the gate (2), 

meanwhile forming the source-drain metal layer into a source and a drain, and forming the first barrier layer and the second barrier layer into double barrier layers located between the source and the second semiconductor layer and double barrier layers located between the drain and the second semiconductor layer (this is shown in figure 6, where 5/6 have been dissected to form 5 and 6); 
depositing a passivation layer (7), and 
carrying out a third pass of photolithography to form a conductive via in the passivation layer on the drain (this is shown in figure 7; ¶ 0099); and 
depositing a transparent conductive layer, and carrying out a fourth pass of photolithography to form the transparent conductive layer into a pixel electrode and enable the pixel electrode to be communicated with the drain through the conductive via. (8; ¶ 0100).
Regarding claim 2, Liu teaches at least in figures 2-8:
wherein the second pass of photolithography comprises one pass of gray-tone mask process or half-tone mask process (¶ 0095 where second pass of photolithography produces the grey tone mask as shown in figure 3 element 10).
Regarding claim 3, Liu teaches at least in figures 2-8, and Examiner’s annotated figure 3 below:

    PNG
    media_image1.png
    291
    483
    media_image1.png
    Greyscale

wherein the second pass of photolithography comprises (detailed below): 
forming, through exposure and development with the mask, light fully-transmissive regions (A), a light partially-transmissive region (C) and light non- transmissive regions (B), 
wherein the light non-transmissive regions (B) corresponds to the source and the drain, respectively (regions under B will be source/drain regions as shown in figure 6), 
the light partially-transmissive region (C) corresponds to a channel region between the source and the drain (region under C will be the channel region as shown in figure 6), and 
the light fully-transmissive regions (A) corresponds to regions other than the light partially-transmissive region (A is different than C) and the light non-transmissive regions (A is different than B); 
carrying out a first pass of etching to etch away the source-drain metal layer, the second barrier layer, the first barrier layer, the second semiconductor layer and the first semiconductor layer in the light fully-transmissive regions (This is shown in figure 5; ¶ 0095); 
carrying out one pass of ashing in the photolithography to remove a photo resist in the light partially-transmissive region (this is shown in figure 5; ¶ 0095, where first an etching is 
carrying out a second pass of etching to etch away the source-drain metal layer, the second barrier layer and the first barrier layer within the light partially-transmissive region, so as to form the channel region; and reserving the source-drain metal layer within the light non-transmissive regions, so as to form the source and the drain (this is shown in figure 6, where only one layer of the semiconductor layers (4-1) is not etched in region C and all the other layers in region C are gone, but preserved in region B).
Regarding claim 4, Liu teaches at least in figures 2-8:
wherein the second pass of photolithography further comprises (detailed below): 
etching away, when carrying out the second pass of etching, a part of the second semiconductor layer corresponding to the light partially-transmissive region, and reserving a part of the first semiconductor layer corresponding to the light partially-transmissive region, so as to form the channel region (as stated in claim 3 this is shown in figure 6, where 4-2 is removed in region C, but 4-1 is preserved).
Regarding claim 5, Liu teaches at least in figures 2-8:
wherein the second pass of photolithography further comprises (detailed below): 
treating, after completing the second pass of etching, a surface of the first semiconductor layer within the channel region using nitrous oxide in one pass, so as to repair damage and address contamination to the first semiconductor layer caused by the second pass of etching (¶ 0097).
Regarding claim 6, Liu teaches at least in figures 2-8:

Regarding claim 7, Liu teaches at least in figures 2-8:
wherein an oxygen content of the first semiconductor layer is lower than an oxygen content of the second semiconductor layer (¶¶ 0052, and 70, where one can make the first layer have a high oxygen content versus or the second layer, or vice-versa).
Regarding claim 10, Liu teaches at least in figures 2-8:
wherein the gate metal layer has a thickness of about 500 - 4000 Å (¶ 0088), 
the gate metal layer is made from Cr, W, Ti, Ta, Mo, Al, Cu or alloys thereof, and the gate metal layer is in a form of a single layer or multiple layers (¶ 0088).
Regarding claims 11, and 15, Liu teaches at least in figures 2-8:
wherein the gate insulation layer has a thickness of 2000-5000 Å (¶ 0090), and 
the gate insulation layer is made from an oxide, a nitride or an oxynitride (¶ 0090).
Regarding claim 12, Liu teaches at least in figures 2-8:
wherein the first semiconductor layer has a thickness of 50-2000 Å, the second semiconductor layer has a thickness of 50-2000 Å (¶ 0091), and 
each of the first semiconductor layer and the second semiconductor layer is independently made from IGZO, HIZO, IZO, a-InZnO, ZnO:F, n203:Sn, In203:Mo, Cd2SnO4, ZnO:AI, TiO2:Nb, or Cd-Sn-O (¶ 0094).
Regarding claim 14, Liu teaches at least in figures 2-8:
wherein the first semiconductor layer directly contacts the gate insulation layer, the second semiconductor layer contacts the first barrier layer, the first barrier layer contacts the 
Regarding claim 16, Liu teaches at least in figures 2-8:
wherein the passivation layer has a thickness of 2000-5000 Å (¶ 0099), 
the passivation layer is made from an oxide, a nitride or an oxynitride, and the passivation layer is in a form of a single layer or multiple layers (¶ 0099).
Regarding claim 17, Liu teaches at least in figures 2-8:
wherein the transparent conductive layer has a thickness of 300-1500 Å (¶ 0100), and 
the transparent conductive layer is made from indium tin oxide ITO or indium zinc oxide IZO (¶ 0100).
Regarding claims 19-20,
Claim 19 are a combination of claims 6, and 7 is rejected for the same reasons claims 6 and 7 were rejected.

Claim(s) 6-9, 12-14, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Liu et al. (US 2014/0103333 A1) (“Liu”), in view of Xiang (CN 107968097 A) (“Xiang”) (by means of Applicant provided machine translation filed on the IDS dated June 29, 2021).
Claims 6-7, 12, 14 are alternatively rejected under Liu and Xiang below.
Regarding claim 6, Liu does not teach:
wherein each of the first semiconductor layer and the second semiconductor layer is a metal oxide semiconductor layer, comprising amorphous indium gallium zinc oxide.

Xiang teaches:
wherein each of the first semiconductor layer (13) and the second semiconductor layer (14)  is a metal oxide semiconductor layer, comprising amorphous indium gallium zinc oxide (¶ 0056).
It would have been obvious to one of ordinary skill in the art before the effective filing date that both the first and second semiconductor could be the same material because Xiang teaches one can get a high-conductivity oxide layer, and a low-conductivity oxide layer using the same material. Xiang teaches that by changing the oxygen content of each contained in the layer one can change the conductivity of the oxide layer. ¶ 0030. Further, Xiang teaches the same material a Liu in regards to the first and second semiconductor layer. ¶ 0056. For example amorphous InGaZnO Thus, based upon Xiang it would have been obvious that one could have formed the first and second semiconductor layer out of the same material with different oxygen concentrations in each layer. This would have been obvious to do because Xiang teaches that 
Regarding claim 7, Xiang teaches:
wherein an oxygen content of the first semiconductor layer is lower than an oxygen content of the second semiconductor layer (¶ 0030).
Regarding claim 8, Liu teaches at least in figures 2-8:
The source/drain metal layers can comprise a plurality of layers (multilayered). These layers can be made of metals or alloys which can comprise Cr, W, Ti, Ta, Mo, Al, Cu, etc.

Liu does not teach explicitly:
wherein the first barrier layer is made from a titanium metal nitride, and the second barrier layer is made from titanium or titanium alloy.

Xiang teaches at least in figure 1:
The source drain regions can comprise a plurality of layers including layers 15-18.
Where 15 is made of TiNx as stated in ¶ 0034;
Where 16 is made of Ti metal or Ti alloy as stated in ¶ 0034. Examiner notes here that TiNx is an alloy of Ti.
Where 17/18 is made of Cu as stated in ¶ 0063.

Xiang teaches that one example of a multilayered source/drain structure comprising the materials allowed by Liu. It would have been obvious to one of ordinary skill in the art to use such a multilayered source/drain structure in Liu because Xiang teaches that by using such a 
Regarding claim 9, Xiang teaches at least in figure 1:
wherein the first barrier layer (15) has a thickness of 20-500 Å (¶ 0035), and 
the second barrier layer (16) has a thickness of 100-500 Å (¶ 0035).
Regarding claim 12, Xiang teaches at least in figure 1:
wherein the first semiconductor layer has a thickness of 50-2000 Å, the second semiconductor layer has a thickness of 50-2000 Å (¶ 0031), and 
each of the first semiconductor layer and the second semiconductor layer is independently made from IGZO, HIZO, IZO, a-InZnO, ZnO:F, n203:Sn, In203:Mo, Cd2SnO4, ZnO:AI, TiO2:Nb, or Cd-Sn-O (¶ 0056).
Regarding claim 13, Xiang teaches at least in figure 1:
wherein the source-drain metal layer has a thickness of 1500-5000 Å, and the source-drain metal layer is made from copper (¶ 0063).
Regarding claim 14, the combination of Liu and Xiang teach:
wherein the first semiconductor layer (Liu 401; Xiang 13) directly contacts the gate insulation layer (Liu 3; Xiang 12), 
the second semiconductor layer (Liu 4-2; Xiang 14) contacts the first barrier layer (Liu bottom of the multilayer 5; Xiang 15), 
the first barrier layer (Liu bottom of the multilayer 5; Xiang 15) contacts the second barrier layer (Liu middle of the multilayer 5; Xiang 16), and
 the second barrier layer (Liu middle of the multilayer 5; Xiang 16) contacts the drain and the source (Liu 5/6; Xiang 17/18).
Regarding claims 19-20,
Claims 19-20 are a combination of claims 6, and 7 is rejected for the same reasons claims 6 and 7 were rejected.


Response to Arguments
Applicant's arguments filed December 21, 2021 have been fully considered but they are not persuasive. 
Applicant argues the prior art does not teach  forming a first barrier and second layer, and forming these two layers into a double layer. Remarks on page 6. Applicant asserts their specification states the double barrier can prevent oxygen from diffusing into the metal oxide semiconductor. 
This argument is unpersuasive. First, Applicant has not claimed any difference between the first barrier layer and the second barrier layer. Second, Applicant has not claimed what the material of the first barrier layer, or the second barrier layer is. Third, Applicant has not claimed a function of the barrier layer. Applicant instead wishes Examiner to read the specification into the claims. Applicant wants Examiner to 1) read into the claim the material of first and second barrier layer, 2) and that these materials are different. Applicant also wants Examiner to read into the claims the function of the barrier layer. 
According to the courts, and the MPEP, “a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) (discussing recent cases wherein the court expressly rejected the contention that if a patent describes only a single embodiment, the claims of the patent must be construed as being limited to that embodiment); MPEP 2111.01. Rather, Examiner is allowed to give the claims “their broadest reasonable interpretation consistent with the specification.” The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 
Applicant also argues that the first barrier and second barrier layer are clearly part of the source/drain of the prior art. Reading Applicant’s claim it appears a reasonable interpretation is that the first barrier and second barrier are also part of the source/drain. This is because the first barrier and second barrier are not part of the semiconductor layer, and have two distinct portions. One underneath the source electrode and one underneath the drain electrode. Therefore, the first and second barrier layer can be considered part of the source drain region. Since the prior art teaches the source/drain layer can comprise a multilayered structure it can comprise a first layer (first barrier), second layer (second barrier), and a third layer (source/drain).
Applicant’s arguments are unpersuasive for all the reasons above.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/            Primary Examiner, Art Unit 2822